     Case 3:20-cv-00187-DPM Document 17 Filed 11/17/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION'

LEROY JOHNSON                                               PLAINTIFF

v.                       No. 3:20-cv-187-DPM

ANGELA DEPRIEST, Factory Worker;
VINCENT SCATIGNA, Patrolman,
Osceola Police Dept.; JOSEPH WHITE,
Detective, Osceola Police Dept.; RONNIE
WILLIAMS, Detective, Osceola Police Dept.;
GLENN DUNN, Patrolman, Osceola Police
Dept.; CATHERINE DEAN, Prosecutor; JOHN
WELDON, Lieutenant, Osceola Police Dept.;
JUSTIN FAULKNER, Patrolman, Osceola Police
Dept.; DAVID BURNETT, Prosecutor; BOBBY
MOREIRA, Osceola Police Dept.                           DEFENDANTS


                             JUDGMENT
     Johnson's complaint is dismissed without prejudice.
